Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation more than 50 µm, and the claim also recites more than 75 µm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3-5 contain similar broad/narrow limitations.
Regarding claim 9, the phrase "preferably" in part c) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "preferably" in part ii) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayanand(WO2005/070229) in view of Budde(EP 2997833)
Regarding claims 1-4,11,Vijayanand teaches a savoury, particulate composition comprising tomato powder that is formed by drying tomato sliced that are immersed in CaCl2 solution to a moisture content of less than 7%, milling the dried tomatoes to a size of 25-100mesh(707-149 µm), and mixing the tomato powder with 0.1 to 1% anticaking agents(p.4, line 28-p.5, line 8; p.6 line 14-15). Vijayanand teaches that the tomato powder composition comprises mainly tomato powder and anticaking agent. Therefore, the composition comprises 0.1 to 1% anticaking agent based on the weight of the tomato powder(i.e. mixing 0.1 to 1 part calcium carbonate with 100 parts of tomato powder. 
Regarding the particle size, Vijayanand teaches grinding the dehydrated tomatoes to a particle size of 25-100mesh(707-149 µm), which indicates that 100% of the particles have a mesh size of less than 850 µm and more than 50 µm.
Vijayanand does not specifically teach that the anticaking agent is calcium carbonate. However, Budde teaches a calcium carbonate anticaking agent for powder compositions including tomato powder with a volume median grain diameter of 0.1 to 50 µm (claim 5) and a specific surface area of 1-200m^2/g measured using nitrogen and the BET method according to ISO 9277(paragraph 79). Budde teaches that the calcium carbonate prevents caking, is non-toxic, and is effective at low concentration(paragraphs 10-11). It would have been obvious to use the calcium carbonate of Budde as the anti-caking component of Vijayanand because it prevents caking, is non-toxic, and is effective at low concentrations.



Claim(s) 5-7,9,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayanand(WO2005/070229) in view of Budde(EP 2997833) further in view of Giddey(US 3116151),  Lomelin(US 5035909)  and Duckworth(5178895). 
Regarding claims 5,6,9,13, Vijayanand teaches a savoury particulate composition according to claim 1 for a tomato soup comprising tomato powder and 0.1 to 1% anticaking agent based on the entire composition. Budde renders obvious using calcium carbonate powder with a particle size of 0.1 to 50 µm as the anticaking agent. 
Vijayanand does not teach that the composition comprises citric acid, sodium chloride, glutamate, sucrose, starch, plant matter from vegetables, and fat. However, GB ‘241 teaches a powdered tomato soup composition comprising 95g potato flour, 25g potato powder, 145g tomato powder, 90g of fat, 84g skim milk powder, 35g NaCl, 5g monosodium glutamate, 20g crystallized sugar, 45mg white pepper, 175mg citric acid, 400mg onion powder. This equates to 29% tomato powder, 7% NaCl(edible salt), 5% monosodium glutamate and sucrose, 5% potato powder(flour) and 24% potato flour(plant material from vegetables). It would have been obvious mix 29% tomato powder from Vijayanand with 7% NaCl(edible salt), 5% monosodium glutamate and sucrose, 5% potato powder(flour) and 24% potato flour(plant material from vegetables) to form ready to use soup in powdered form as taught in GB ‘241 since this formulation allows for immediate dispersion of the constituents in hot or cold liquid.
Budde renders obvious include 0.1 to 1% calcium carbonate as anticaking agent. If one includes 0.1 to 1% calcium carbonate based on 29% tomato powder, the composition would comprise 0.3 to 3.45% calcium carbonate based on the weight of the tomato powder. 
Giddey teaches including 0.03% citric acid and not 1-15 wt% as claimed. However, Lomelin teaches that typically citric acid is added to tomato powder in order to compensate for the loss of vitamin C caused by the heat applied in the concentration step(col 5, line 35-41). Furthermore, Duckworth teaches a tomato soup concentrate comprising 8% citric acid(Example 1). It would have been obvious to include additional citric acid in the tomato soup powder composition of Vijayanand, Budde, Giddey to an amount of 8% citric acid in order to compensate for the loss of vitamin C.
Giddey teaches 18% fat and not 1-5 wt% as claimed. However, Giddey teaches that the fat component is important to form a homogenous paste and improve the dispersibility of the composition(col 1, line 68-col 2, line 4). It would have been obvious to adjust the amount of fat present in order to control the dispersibility of the powder product in hot or cold liquid. 
Regarding claim 7, Vijayanand is silent on the pH of the tomato powder. However, the pH of the composition is controlled by the amount of acid present. Therefore, since Duckworth and Lomelin render obvious the amount of citric acid present in claim 9, one of ordinary skill in the art would expect it to have the same pH as claimed when formed into a 1wt% aqueous solution. 

Claim(s) 8,10,12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayanand(WO2005/070229) in view of Budde(EP 2997833) further in view of Giddey(US 3116151).
Regarding claims 8,10,12,14, Vijayanand teaches a savoury particulate composition according to claim 1 comprising tomato powder with a particle size of 25-100mesh(707-149µm), and 0.1 to 1% anticaking agent based on the entire composition. Budde renders obvious using calcium carbonate powder as the anticaking agent. 
Vijayanand does not teach that the composition comprises citric acid, sodium chloride, glutamate, sucrose, starch, plant matter from vegetables, and fat. However, Giddey teaches a powdered tomato soup composition comprising 95g potato flour, 25g potato powder, 145g tomato powder, 90g of fat, 84g skim milk powder, 35g NaCl, 5g monosodium glutamate, 20g crystallized sugar, 45mg white pepper, 175mg citric acid, 400mg onion powder. This equates to 29% tomato powder, 7% NaCl(edible salt), 5% monosodium glutamate and sucrose, 5% potato powder(flour) and 24% potato flour(plant material from vegetables). It would have been obvious mix 29% tomato powder from Vijayanand with 7% NaCl(edible salt), 5% monosodium glutamate and sucrose, 24% potato powder(flour) and 5% potato flour(plant material from vegetables) to form ready to use soup in powdered form as taught in Giddey since this formulation allows for immediate dispersion of the constituents in hot or cold liquid.
Budde renders obvious include 0.1 to 1% calcium carbonate as anticaking agent. If one includes 0.1 to 1% calcium carbonate based on 29% tomato powder, the composition would comprise 0.3 to 3.45% calcium carbonate based on the weight of the tomato powder. 
Giddey is silent on the amount of water added to the particulate soup mix. However, it would have been obvious to adjust the amount of water and powdered soup mix depending on the soup desired, with more water leading to a thinner soup and less water leading to a thicker soup. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791